       Case 1:19-cv-00850-NONE-JLT Document 23 Filed 07/10/20 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   GUSTAVO DELACRUZ,                             )   Case No.: 1:19-cv-00850-NONE-JLT (HC)
                                                   )
12                 Petitioner,                     )   ORDER DISREGARDING MISCELLANEOUS
                                                   )   MOTION
13          v.                                     )
                                                   )   (Doc. 22)
14   STU SHERMAN, Warden,
                                                   )
15                 Respondent.                     )
                                                   )
16                                                 )

17          On June 15, 2020, Petitioner filed a “motion to consider state remedies futile and exhausted

18   while considering cognizable federal issues.” (Doc. 22.) However, the motion includes nonsensical

19   statements, and the Court has issued findings and recommendations granting Respondent’s motion to

20   dismiss for failure to exhaust. (Doc. 20.) Therefore, Petitioner’s motion is hereby DISREGARDED.

21
22   IT IS SO ORDERED.

23      Dated:    July 10, 2020                              /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
